Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 7, 2019

                                     No. 04-18-00529-CR

                                   Edward Earl FULTON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR12590
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on February 1, 2019. See TEX. R. APP. P. 38.6(a). On the
extended due date, Appellant filed a third motion for a seven-day extension of time to file the
brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on February 8, 2019.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court